Title: To George Washington from William Smallwood, 26 September 1781
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir
                     Annapolis September 26. 1781.
                  
                  I am sorry I had not the satisfaction of falling in with you whilst in Virginia; after the third Regiment had been dispatched below Dumfries on their way to Fredericksburgh, I did myself the pleasure to wait on Mrs Washington at your Seat in Expectation of meeting you there, but your taking that Route being doubtful, I proceeded to George Town on my way to Baltimore, hoping to fall in with you at that place, by which means I was disappointed, as I afterwards understood you arrived at Home the Evening of the Day I left there.
                  The 4th Regiment marched under every disavantage for want of Equipments, but were forwarded in Consequence of your pressing Requisitions to move on all the Recruits and Draughts.  I have near two hundred more here equally destitute inclusive of Fifty for three Years and the War, who shall shortly be sent on. 
                  With respect to the Nine Months men, the State seem in doubt whether they will send any more on as their Term of Service is so short and they cannot be properly equipped, but shoud you judge it necessary, you will be so obliging to give me your directions respecting their Movement. General Greene requested me to superintend the recruting Service, which now being slack for want of Spe the Circulation of the New Emission being generally stopped. I should be glad provided any Troops coud be added to those of Maryland sent down to have a Command below for a ( the State can furnish me with some Specie which they expect shortly to be able to Supply) which if consistent you willl please to signinfy.This will be addressed by Major Giles one of my Aids, who as I have no Duty for him here, is desirous of enterning for awhile into General Lincolns family—he is a Young Gentleman of great Merit, who I woud beg leave to introduce to you, and any Civilities you many condescend to shew him, will be esteemed in Obligation conferred on Dear Sir, Your Most Obedt & very Hble Servt.
                  
                     W. Smallwood
                  
               